DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
means for spreading in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the claim recites “means for spreading”. This limitation fails to comply with the written description requirement since it claims a function without providing a structure that is necessary to accomplish this function. It is the examiner’s position that the Applicant did not have a possession of the claimed invention at the time of filing given the Application only recited the function of the device and has not set forth any sufficient structure or showing of how to accomplish such function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "an electrically-insulative portion" in line 11. It is unclear to the examiner if the Applicant is referring to the electrically-insulative portion line claim 13, line 5 or a new one. For examining purpose, the examiner is interpreting to be the same. Claim 14-19 depends on claim 13 and therefore are rejected.  
Regarding claim 20, claim limitation “means for spreading” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by COUTURE et al. (US 2016/0038224).
Regarding claim 13 and 20, COUTURE discloses a surgical dissector for manipulating the tissue of a patient (fig.1 and fig.5A), comprising: a shaft (fig.1; shaft 12) comprising an electrical pathway ([0040], “Cable 2 includes a wire (or wires) (not shown) extending therethrough that has sufficient length to extend through shaft 12 in order to provide energy to one or both tissue-contacting plates”); a first jaw (first jaw 210) pivotably coupled to said shaft, wherein said first jaw comprises: an inner surface (the inner surface of jaw member 210 including the inner surface of plurality of crests 219a); an electrically-insulative portion (fig.5A; Insulative member 218) comprising an outer surface (the outer surface of insulative member 218 including the outer surface of plurality of crests 219a), wherein said outer surface comprises an opening (the opening between plurality of crests 219a); an electrically-conductive electrode (214a, 214b) in electrical communication with said electrical pathway [0050], wherein said electrically-conductive electrode can contact the tissue through said opening; and;  a second jaw (second jaw 220) pivotably coupled to said shaft (fig.5A); and means for spreading said first jaw and said second jaw and applying electrical energy to the patient tissue at the same time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over COUTURE et al. (US 2016/0038224). 
Regarding claim 1, COUTURE discloses a surgical dissector for manipulating the tissue of a patient (fig.1. fig.5A-B), comprising: a shaft (fig.1; shaft 12) comprising an electrical pathway ([0040], “Cable 2 includes a wire (or wires) (not shown) extending therethrough that has sufficient length to extend through shaft 12 in order to provide energy to one or both tissue-contacting plates”); a first jaw (first jaw 210) pivotably coupled to said shaft, wherein said first jaw comprises: first an inner surface (the inner surface of jaw member 210 including the inner surface of plurality of crests 219a); a first electrically-insulative portion (fig.5A; Insulative member 218) comprising a first outer surface (the outer surface of insulative member 218 including the outer surface of plurality of crests 219a), wherein said outer surface comprises a first opening (the opening between plurality of crests 219a) and wherein said first outer surfaces faces away from said first inner surface (the inner and the outer surface of crests 219a are opposite from one another); a first electrically-conductive electrode (214a, 214b) in electrical communication with said electrical pathway [0050], wherein said electrically-conductive electrode can contact the tissue through said opening; and;  a second jaw (second jaw 220) pivotably coupled to said shaft (fig.5A); a second inner surface (the inner surface of second jaw 220), wherein said second inner surface faces toward said first inner surface (fig.5A); a second electrically insulative portion (an insulative jaw housing 222 ) comprising a second outer surface (the outer surface of housing 222) and a second electrically conductive portion in electrical communication with said electrical pathway. However, in this embodiment COUTURE does not teach wherein said second outer surface comprises comprising a second opening, and wherein said second outer surface faces away from said second inner surface; and wherein said second electrically-conductive portion can contact the tissue through said second opening. COUTURE, in another embodiment (fig.6) teaches having Insulative members 318, 328 extend from jaw members 310, 320 This makes it clear that COUTURE contemplates having different configuration of insulative members in order to achieve a versatile treatment when needed. It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have second outer surface comprises comprising a second opening, and wherein said second outer surface faces away from said second inner surface; and a second electrically conductive portion in electrical communication with said electrical pathway, wherein said second electrically-conductive portion can contact the tissue through said second opening, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v Bemis Co., 193 USPQ 8. Furthermore, this modification may provide the ability to remove tissue that is not cut during grasping and supplying energy thereto in addition to as being a stop member to set the desired gap distance between jaw members when cutting a thicker tissue.
Claims 2, 3, 5, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over COUTURE et al. (US 2016/0038224) in view of Houser (US 2012/0116391).
Regarding claims 2 and 14, the combination of COUTURE teaches all the elements of the claimed invention as stated above.
COUTURE doesn’t teach a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from a closed position into an open position.
Houser, in a similar field of endeavor, teaches a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from a closed position into an open position ([0098-0099]; Fig. 7, elements 620, 640).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify COUTURE with a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from a closed position into an open position as taught by Houser in order to allow for the user to easily transition the jaws from a closed position to an open position during treatment.
Regarding claim 3, the combination of COUTUR/ Houser teaches all the elements of the claimed invention as stated above.
COUTURE does not teach a handle comprising a grip, wherein said electric motor is positioned in said handle.
Houser further teaches a handle comprising a grip, wherein said electric motor is positioned in said handle ([0098-0099]; Fig. 7, elements 620, 640).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify COUTURE with a handle comprising a grip, wherein said electric motor is positioned in said handle as taught by Houser in order to allow for adequate housing of the electric motor.
Regarding claims 5 and 15, the combination of COUTURE/ Houser teaches all the elements of the claimed invention as stated above.
COUTURE does not teach a control system in communication with said electric motor and said electrical pathway, wherein said control system is configured to control the electrical power supplied to said motor and said electrical pathway.
Houser further teaches a control system in communication with said electric motor and said electrical pathway ([0077], [0098-0099]; Fig. 7, element 1000), wherein said control system is configured to control the electrical power supplied to said motor and said electrical pathway ([0077], [0098-0099]; Fig. 7, element 1000; it is stated in [0077] that the control unit 1000 has the ability to deactivate the instrument, which would mean that the controller would have to have communication with the electrical pathway and thus be able to control electrical power by deactivating the instrument).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify COUTURE with a control system in communication with said electric motor and said electrical pathway, wherein said control system is configured to control the electrical power supplied to said motor and said electrical pathway as taught by Houser in order to allow for the user to have control of multiple device variables during use thus making the device safer.
Regarding claim 12, the combination of COUTURE/ Houser teaches all the elements of the claimed invention as stated above.
COUTURE does not teach a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from an open position into a closed position.
Houser further teaches a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from an open position into a closed position ([0098-0099]; Fig. 7, elements 620, 640).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify COUTURE with a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from an open position into a closed position as taught by Houser in order to allow for the user to easily transition the jaws from an open position to an closed position during treatment.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over COUTURE in view of Houser, and in further view of Jeong (US 2015/0066001).
Regarding claim 4, the combination of COUTURE/ Houser teaches all the elements of the claimed invention as stated above.
COUTURE/ Houser do not teach a housing configured to be attached to a robotic surgical system, wherein said electric motor is positioned in the robotic surgical system.
Jeong, in a similar field of endeavor, teaches a housing configured to be attached to a robotic surgical system, wherein said electric motor is positioned in the robotic surgical system ([0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a housing configured to be attached to a robotic surgical system, wherein said electric motor is positioned in the robotic surgical system as taught by Jeong in the system of COUTURE/ Houser, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over COUTURE  in view of Houser, and in further view of Zemlok (US 2009/0090763).
Regarding claims 6 and 16, the combination of COUTURE/ Houser teaches all the elements of the claimed invention as stated above.
COUTURE/ Houser do not teach wherein said control system comprises a pulse width modulation motor control circuit configured to control the speed of said electric motor.
Zemlok, in a similar field of endeavor, teaches wherein said control system comprises a pulse width modulation motor control circuit configured to control the speed of said electric motor ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify COUTURE/Houser to where said control system comprises a pulse width modulation motor control circuit configured to control the speed of said electric motor as taught by Zemlok in order to allow for the user to be able to efficiently control how fast or slow the electric motor would run thus allowing the user to allow for optimal efficiency when controlling the jaws of the device.
Claims 7, 8, 10, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over COUTURE in view of Houser, in view of Zemlok, and in further view of Batchelor (US 2018/0206905).
Regarding claims 7 and 17, the combination of COUTURE/ Houser/ Zemlok teaches all the elements of the claimed invention as stated above.
COUTURE/ Houser/ Zemlok do not teach wherein said control system comprises at least one of a voltage regulation circuit and a current regulation circuit configured to control the electrical power supplied to said electrical pathway.
Batchelor, in a similar field of endeavor, teaches wherein said control system comprises at least one of a voltage regulation circuit and a current regulation circuit configured to control the electrical power supplied to said electrical pathway ([0098], [0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify COUTURE/ Houser/Zemlok to where said control system comprises at least one of a voltage regulation circuit and a current regulation circuit configured to control the electrical power supplied to said electrical pathway as taught by Batchelor in order to allow for the user to be able to efficiently control the voltage and/or current of the device, thus increasing the safety of the device.
Regarding claim 8, the combination of COUTURE/ Houser/ Zemlok teaches all the elements of the claimed invention as stated above.
COUTURE/ Houser/ Zemlok do not teach wherein said control system is configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue.
Batchelor teaches wherein said control system is configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue ([0098], [0161)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify COUTURE/ Houser/ Zemlok to where said control system is configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue as taught by Batchelor in order to allow for the user to be able to efficiently control the voltage potential of the device, thus increasing the safety of the device.
Regarding claim 10, the combination of COUTURE/ Houser/ Zemlok teaches all the elements of the claimed invention as stated above.
COUTURE/ Houser/ Zemlok do not teach wherein said control system comprises a DC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue.
Batchelor teaches wherein said control system comprises a DC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue ([0098], [0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify COUTURE/ Houser/ Zemlok to where said control system comprises a DC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue as taught by Batchelor in order to allow for the user to be able to efficiently control the voltage of the device, thus increasing the safety of the device.
Regarding claims 11 and 19, the combination of COUTURE/ Houser/ Zemlok teaches all the elements of the claimed invention as stated above.
COUTURE/ Houser/ Zemlok do not teach wherein said control system comprises a current control circuit configured to control the electrical power applied to the patient tissue.
Batchelor teaches wherein said control system comprises a current control circuit configured to control the electrical power applied to the patient tissue ([0098], [0161]; the controller is capable of controlling current, which would affect power output as well since power is dependent on current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify COUTURE/ Houser/ Zemlok to where said control system comprises a current control circuit configured to control the electrical power applied to the patient tissue as taught by Batchelor in order to allow for the user to be able to efficiently control the current of the device, thus increasing the safety of the device.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over COUTURE in view of Houser, in view of Zemlok, and in further view of Sugiyama (US 2017/0196583).
COUTURE/ Houser/Zemlok do not teach wherein said control system comprises an AC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue.
Sugiyama, in a similar field of endeavor, teaches wherein said control system comprises an AC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue ([0106, 0109, 0115, 0117-0118]; it is stated that the controller can control the application of AC voltage along with the phase of the AC voltage being applied to the transducers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify COUTURE/ Houser/ Zemlok to where said control system comprises an AC voltage control circuit configured to control the voltage potential applied
Response to Arguments
Applicant’s arguments with respect to claim 1, 13 and 20 have been considered but are moot because the amendment necessitated a new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGIST S DEMIE/Primary Examiner, Art Unit 3794